               Case 3:19-cv-05573-SK Document 27 Filed 03/26/21 Page 1 of 3



 1   Angelina Valle (100410)
     Attorney at Law
 2   1671 The Alameda, Suite 311
     San Jose, CA 95126
 3   (408) 881-0200
     (408) 881-0208 (fax)
 4   angelina.valle@valle-law.com
 5   Attorney for Plaintiff
 6
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11   __________________________________________
                                               )                  CIVIL No. 3:19-cv-05573-SK
12   FRANK ROSALES,                            )
                                               )
13               Plaintiff,                    )                  STIPULATION AND ORDER
                                               )                  APPROVING SETTLEMENT OF
14         vs.                                 )                  ATTORNEY FEES PURSUANT
                                               )                  TO THE EQUAL ACCESS TO
15   ANDREW M. SAUL, COMMISSIONER              )                  JUSTICE ACT, 28 U.S.C. §
     OF SOCIAL SECURITY,                       )                  2412(d)
16                                             )
                 Defendant.                    )
17   __________________________________________)
18
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
19
     counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees in the amount of
20
     SIX THOUSAND SIX HUNDRED DOLLARS ($6,600) under the Equal Access to Justice Act
21
     (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
22
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
23
     28 U.S.C. § 2412(d).
24
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
25
     the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.
26
     Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
27
     fees are subject to any offset allowed under the United States Department of the Treasury’s
28
     No. 3:19-cv-05573-SK
                Case 3:19-cv-05573-SK Document 27 Filed 03/26/21 Page 2 of 3



 1   Offset Program. After the order for EAJA fees is entered, the government will determine whether
 2   they are subject to any offset.
 3          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 4   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 5   be made directly to Plaintiff’s attorney Angeline Valle pursuant to the assignment executed by
 6   Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
 7          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 8   attorney fees and expenses, and does not constitute an admission of liability on the part of
 9   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a
10   complete release from, and bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel,
11   including Plaintiff’s counsel’s firm, may have relating to EAJA attorney fees and expenses in
12   connection with this action.
13          This award is without prejudice to the rights of Plaintiff’s counsel and/or Plaintiff’s
14   counsel’s firm to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
15   savings clause provisions of the EAJA.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
     No. 3:19-cv-05573-SK
                                                      -2-
               Case 3:19-cv-05573-SK Document 27 Filed 03/26/21 Page 3 of 3



 1   Date: March 22, 2021                         Respectfully submitted,
 2
                                                  /s Angelina Valle
 3                                                Angelina Valle
                                                  Attorney at Law
 4                                                1671 The Alameda, Suite 311
                                                  San Jose, CA 95126
 5                                                (408) 881-0200
                                                  angelina.valle@valle-law.com
 6                                                Attorney for Plaintiff
 7                                                PAUL ANTHONY MARTIN
                                                  Acting United States Attorney
 8                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
 9                                                Social Security Administration
10   Date: March 24, 2021                         /s/ Marla Kendall Letellier
                                                  Marla Kendall Letellier
11                                                Office of the Regional Chief Counsel,
                                                  Region IX
12                                                Social Security Administration
                                                  160 Spear Street, Suite 800
13                                                San Francisco, CA 94105
                                                  (415) 415-977-8928
14
                                                  Attorneys for Defendant
15
                                              (as authorized by email dated March 23, 2021)
16                                        ORDER
17   PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff shall be awarded
18   attorney fees in the amount of SIX THOUSAND SIX HUNDRED DOLLARS ($6,600) as
19   authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
20   The parties are admonished that they are required to email proposed orders in Microsoft Word
21   format with all motions or stipulations requesting Court action to skpa@cand.uscourts.gov.
22   Dated: March 26, 2021                        _____________________________
                                                  THE HONORABLE SALLIE KIM
23                                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
     No. 3:19-cv-05573-SK
                                                    -3-
